DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Patent Office has transferred this application to a different examiner.  Please direct any reply to this Office action to the examiner now identified on the cover sheet.
This is the second Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Status of the Claims
In the Reply filed 26 January 2022, Applicant amended claim 1, cancelled claim 22, and added one new claim, i.e., claim 28.  Claims 1-8 were cancelled previously by Applicant.  Claims 8-21 and 23-28 are pending.  Claims 14-20 and 24-27 remain withdrawn from consideration because they are each directed to a non-elected invention or species.  Accordingly, claims 8-13, 21, 23, and 28 are considered below. 
Restriction/Election
At this juncture, the examiner notes that his search located relevant prior art directed to the following non-elected species of active composition: peppermint oil.  Accordingly, the election-of-species requirement concerning the active composition is withdrawn as to between garlic oil (the species elected by Applicant) and peppermint oil only.  
Status of the Rejections
The rejection of claims 8-9, 12-13, and 23 under 35 U.S.C. 102(a)(1) as being anticipated by Holland is withdrawn in view of Applicant’s narrowing amendment to claim 8 adding the 
The rejection of claims 8-13 and 22-23 under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (US 5,466,459) is withdrawn in view of Applicant’s narrowing amendment to claim 8 adding the following limitation: “wherein the solid composition is configured in a shape to control the release of the active composition from the solid composition, wherein the active composition comprises a volatile composition.”
The rejection of claims 8-13 and 21-23 under 35 U.S.C. 103 as being unpatentable over Wilson (US 5,466,459) in view of Delwiche (US 6,001,346) is withdrawn in view of Applicant’s narrowing amendment to claim 8 adding the following limitation: “wherein the solid composition is configured in a shape to control the release of the active composition from the solid composition, wherein the active composition comprises a volatile composition.”  Applicant’s argument concerning Delwiche is considered in paragraphs 36-37 of this Office action.
All rejections under 35 U.S.C. 103 set forth in this Office action are new.
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-13, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tschantz (US 10,039,851 B2) in view of Maia (“Plant-based insect repellents: a review of their efficacy, development and testing.” Malaria journal 10.1 (2011): 1-15) and/or Hoag (US 2014/0335140 A1).
Tschantz is directed to a “wax melt system.”  Title.
Tschantz discloses that “[t]he wax melts 104 are designed to emit one or more volatile materials or otherwise liquefy for a specific time period that provides the user with certainty about the longevity of the release of the volatile material.”  (Emphasis added) Column 7, lines 57-60.  
Tschantz identifies paraffin wax as an especially preferred wax.  Column 5, lines 31-35 (“Paraffin, vegetable, and/or other types of wax may be suitable for use in the wax melt 104. One suitable wax is a paraffin wax provided under the trade name PARAFLEX 4891A, and available from the International Group, Inc. (Toronto, Canada).”).  
Tschantz additionally discloses that “[t]he wax melt 104 may further include a volatile substance, which may be present in an amount of about 2 wt. % to about 20 wt. %” (column 5, lines 45-47) and that the volatile substance can be an essential oil and have insect repellent activity.  Column 5, lines 51-53 and 60-65.  The foregoing concentration range is overlapped by the concentration range recited in claim 8 of the present application (“about 10% to about 50% by volume”) and i.e., w/w versus v/v.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  In the alternative, the concentration range disclosed in Tschantz is close enough to the claimed ranges to properly find that prima facie obviousness exists.  MPEP § 2144.05(I) (“Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”).  
The following excerpt from the specification of the present application, as originally filed 10 February 2021, provides additional but non-critical support for the examiner’s position that those two units are essentially interchangeable for the purpose of establishing prima facie obviousness:
In some embodiments, the solid composition comprises an active composition at a concentration from about 30% to about 50% by volume.  In some embodiments, the solid composition comprises an active composition at a concentration from about 30% to about 50% by weight.  In some embodiments, the solid composition comprises an active composition at a concentration from about 40% to about 50% by volume or by weight.
Pages 29-30 (emphasis added).
With the foregoing observation in mind, the examiner reminds Applicant that “[d]uring patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’”  MPEP § 2111.  
Tschantz additionally discloses that the wax melt can have a generally square (cubic) shape with a slightly rounded curvature as shown in Figures 3-5.  Column 4, lines 3-9.  In further embodiments, the sidewalls of the wax melt may be provided in circular, triangular, or other shapes as opposed to square, whereby the wax melt includes substantially flat upper and lower surfaces.  Column 4, lines 20-24.  The specification of the present application identifies “sphere, a cube, a cylinder, and a disk” each as “a shape to control the release of the active composition Page 30, lines 17-28.  Therefore, Tschantz satisfies the following claim 8 limitation: “wherein the solid composition is configured in a shape to control the release of the active composition from the solid composition, wherein the active composition comprises a volatile composition.”  See MPEP § 2111 (quoted above).  
Although Tschantz provides motivation (i) to select an essential oil that repels insects as the volatile substance for inclusion in the wax and, thereafter, (ii) engage in experimentation within the concentration ranges identified in Tschantz as appropriate for controlled release of that volatile substance, Tschantz is silent as to which essential oils are suitable for that purpose.  As explained below, the following references compensates for this deficiency: Maia.
Maia is directed to plant-based insect repellents, particularly a review of their efficacy, development and testing.  Title.  
Maia teaches that “[p]lant-based repellents are still extensively used in this traditional way throughout rural communities in the tropics because for many of the poorest communities the only means of protection from mosquito bites that are available.”  Page 2/15, left column.  
Maia additionally teaches that “[m]any commercial repellents contain a number of plant essential oils either for fragrance or as repellents including peppermint, lemongrass, geraniol, pine oil, pennyroyal, cedar oil, thyme oil and patchouli.”  Page 9/15, left column.  “The most effective of these,” Maia continues, “include thyme oil, geraniol, peppermint oil, cedar oil, patchouli and clove that have been found to repel malaria, filarial and yellow fever vectors for a period of 60-180 mins.”  (Emphasis added) Id.  Maia further teaches that “[m]ost of these essential oils are highly volatile and this contributes to their poor longevity as mosquito repellents.”  Id.  The examiner notes that the specification of the present application identifies peppermint oil as a Page 29, lines 11-20.  
Hoag is directed to “natural volatile plant oils to repel arthropods” and, more particularly, to “[a] composition and method for the controlled release of natural plant oils (essential oils) from a wax matrix to repel insects, arachnids, and other arthropods.”  Title/Abstract.  
Hoag teaches that peppermint oil and garlic oil, among other essential oils, have been identified in the literature as insect repellents.  Paragraphs [0023]-[0024].  
Hoag additionally teaches that essential oils can be deployed to repel mosquitoes.  Paragraphs [0035].  
Prior to the time of filing the present application, a person having ordinary skill in the art would have been motivated by the teachings of Maia and/or Hoag to select peppermint oil or garlic oil for inclusion in the wax melt of Tschantz as the essential oil that repels insects.  That modification would have been undertaken for the purpose of developing a wax melt that is effective at repelling mosquitoes in a sustained manner.  The person having ordinary skill in art would have readily envisaged placing the foregoing wax melt in an area where mosquitoes may be present.  In sum, claims 8-11, 23, and 28 are prima facie obvious.
Regarding claims 12 and 13, the examiner notes that the specification of the present application, at page 29 (lines 7-20), identifies paraffin wax as a preferred wax and peppermint oil as a preferred “active composition.”  Both those substances are present in the wax melt of Tschantz, as modified above by Maia and/or Hoag.  Similarly, claim 11 of the present application identifies garlic oil as the active composition.  Both paraffin wax and garlic oil are present in the wax melt of Tschantz, as modified above by Hoag.  Moreover, both claims 12 and 13 merely require that the solid composition “is capable of” releasing the volatile composition for at least 100 or at least MPEP § 2112.02(I) (“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”).  The burden of production on matters concerning the release profile is shifted to Applicant.  MPEP § 2112(V) (“once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant”).  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tschantz in view of Maia and/or Hoag (US 2014/0335140 A1), as applied above to claims 8-13, 23 and 28, and further in view of Delwiche (US 6,001,346).
Tschantz (as modified above by Maia and/or Hoag) is silent as to whether the wax melt can further comprise a pheromone.  Consequently, that combination of reference does not satisfy claim 21.  As explained below, Delwiche compensates for this deficiency.  
Delwiche is directed to a “solid biodegradable wax carrier for insect pheromones and a method for constant release rate of the pheromone from the biodegradable wax.”  Abstract.  
Delwiche teaches that pheromones are behavior-modifying chemicals, also called semio-chemicals, that act as signals to other insects of the same species.  Column 4, lines 30-32.  “Typically and for the purposes of this invention,” Delwiche continues, “a pheromone means any substance released by one sex (i.e., female) insect species which influences the behavior of the opposite sex (i.e., male) insect of the same species.”  Column 4, lines 32-36.  “In this capacity,” Delwiche teaches, “the pheromone is capable of disrupting mating or otherwise Column 4, lines 36-38.  
Delwiche additionally teaches that “[t]ypically, for mating disruption, a small amount of pheromone is released from a dispenser or carrier material at a level above the concentration released by female insects.”  Column 1, lines 54-57.  “When the background level of synthetic pheromone released is above a threshold, male insects are unable to locate female insects.”  Column 1, lines 57-59.  “The male’s inability to find a mate will then control future populations of the insect pest.”  Column 1, lines 60-61.  
Prior to the time of filing the present application, a person having ordinary skill in the art would have been motivated by the teachings of Delwiche to add an insect sex pheromone to the wax melt of Tschantz (as modified above by Maia and/or Hoag).  That modification would have been undertaken for the purpose of developing a wax melt that is effective at not only at repelling female mosquitoes in a sustained manner (Maia and/or Hoag) but also is effective at confusing male mosquitoes (Delwiche), rendering them unable to efficiently locate female mosquitoes to mate with.  Accordingly, claim 21 is prima facie obvious.
Response to Applicant’s Argument
The following remarks are provided in response to the argument raised by Applicant on page 9 of the Reply filed 26 January 2022:
Applicant’s argument that Delwiche teaches away from “repelling” a pest is not persuasive because the pheromone taught therein affects the behavior of male insects only.  Female insects would still be repelled by modifying Tschantz using the teachings of Delwiche in the manner described above.  The person having ordinary skill in the art would have had a reasonable expectation of success that a wax melt that employed dual modes of action — i.e., repelling .  
Conclusion
Claims 8-13, 21, 23, and 28 are rejected.  
No claim is allowed.  
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (9:00 am – 5:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/P.A./
22 February 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611